DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group A in the reply filed on January 6, 2021 is acknowledged. The traversal is on the grounds that claims 14-16, which the Examiner indicated are drawn to the camera decoration ring details of non-elected Group B, are part of the camera casing and not the camera decoration ring. This is not found persuasive because the Examiner believes that the structural details of the embedded decoration ring and how the decoration ring fits within the surrounding parts of the casing fall within the scope of Group B. However, even if not encompassed by the language that the Examiner used, the casing’s structure itself would still be patentably distinct from its internal, optical stabilization components and classified in the same CPC subclasses as Group B. Accordingly, claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. 


Claim Interpretation
Note that the Examiner’s conclusion after the following analysis of the functional limitations identified below is that these limitations do NOT invoke interpretation under 35 U.S.C. 112(f). 
I. 	35 U.S.C. 112(f): controlling law and USPTO guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained in MPEP 2181 I., claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II. 	The functional limitations, light deflection element, driving device, and driving mechanism of claims 1,6,9,13, and 20 do NOT invoke interpretation under 35 U.S.C. 112(f)
Claims 1,13, and 20 recite the functional limitation, “light deflection element…configured to deflect [incident light].” Claims 1,6,13, and 20 recite the functional limitation, “driving device configured to drive the base [and in an electromagnetic manner].” Claim 9 recites the functional limitation, “driving mechanism…configured to drive the movable element….” Each limitation satisfies prongs (A) and (B) above because each recites a generic placeholder (element, device, mechanism) followed by an associated function. However, each limitation fails to satisfy prong (C) because the drawings and specification provide an illustration and a description of each unit sufficient to inform one of ordinary skill in the art that they denote structure. Therefore, the functional limitations of claims 1,6,9,13, and 20 will NOT be interpreted under 35 U.S.C. 112(f).
Expanding on prong (C), the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” Additionally, a claim limitation denotes sufficient structure for performing its associated function when either the claims, the specification, or the drawings evidence a sufficiently-detailed internal component structure and/or an external connection structure corresponding to the limitation. Id. at 1358-59; Williamson, 792 F.3d at 1350-51.
After reviewing the specification and the drawings, the Examiner submits that the associated description and illustration of the limitations identified above are sufficient to affirm the presumption that they are not to be treated in accordance with 35 U.S.C. 112(f). Specifically, Figs. 5-7 illustrate structural diagrams including the light deflection element, driving device, and driving mechanism, including units composed of common, art-recognized structural components. 
III.	Conclusion: the Examiner’s interpretation of the claims
Because Applicant’s disclosure imparts structure to the functional limitations of claims 1,3,6,9,13, and 20, they will not be interpreted under 35 U.S.C. 112(f). Accordingly, all claim limitations in this application will be afforded their broadest reasonable interpretation using the plain meaning of their language in light of the specification as understood by one of ordinary skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,4, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3,4, and 5 of U.S. Publication No. US 2020/0014850. Although claims 1,2,4, and 5 of the instant application are not identical to those of claims 3,4, and 5 of the ‘850 publication, they are not patentably distinct from each other because claims 3,4, and 5 of the ‘850 publication anticipate instant claims 1,2,4 and 5. Claims 3 and 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6,7,9,11-13, and 20 of copending Application No. US 2020/0014850 in view of Kim et al. (US 2019/0129197). Although instant claims 3,4, and 6-12 are not identical to claims 6,7,9,11-13, and 20 of the ‘850 publication, they are not patentably distinct from each other because the combination of the copending application and Kim et al. render instant claims 3 and 6-12 obvious. Claim 13 is 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. US 2020/0014850 in view of Kim et al. (US 2019/0129197) in view of Park et al. (US 2015/0366110) and further in view of Lu et al. (US 2019/0239375). Although instant claim 20 is not identical to claim 20 of the ‘850 publication, they are not patentably distinct from each other because the combination of the copending application, Kim et al., Park et al., and Lu et al. render instant claim 20 obvious. These rejections are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Below is a mapping of the instant claims and the patentably indistinct claims of the ‘850 publication:
Instant claim(s)
Double Patenting Type
Claim of the ‘850 publication
Secondary reference (if applicable)
1
Anticipatory
3
N/A
2
Anticipatory
4
N/A
3
Obviousness
20
Kim et al.
4
Anticipatory
3
N/A
5
Anticipatory
5
N/A
6
Obviousness
6
Kim et al.
7
Obviousness
7
Kim et al.

Obviousness
9
Kim et al.
9
Obviousness
11
Kim et al.
10
Obviousness
12
Kim et al.
11
Obviousness
13
Kim et al.
12
Obviousness
11
Kim et al.
13
Obviousness
3
Park et al.
20
Obviousness
20
Kim et al., Park et al., and Lu et al.


	As to instant claim 4, although the ‘850 publication does not specifically claim that the “central axis is located outside the camera,” the Examiner submits that this feature is inherent in claim 3 as the rotational axis can be reasonably interpreted to extend to infinity in both directions and, thus, would be outside the camera module as claimed. As to instant claims 3 and 6-12, the Examiner submits that claims 6,7,9,11-13, and 20 of the ‘850 publication recite the features of instant claims 3 and 6-12 with the exception that claims 6,7,9,11-13, and 20 of the ‘850 publication fail to recite that the driving device has “an arc rail” and is “configured to drive the mounting base to rotate around a central axis of the arc rail along the arc rail.” However, as detailed below in the rejection under 35 U.S.C. 102 in view of Kim et al., Kim et al. discloses this feature, and the Examiner submits that it would have been obvious to one of ordinary skill in the art to include these features in the invention of the ‘850 publication’s claims 6,7,9,11-13, and 20 because, as Kim et al. suggests as an improvement over related art in paras. [0003] and [0004], this type of driving device can decrease the weight, complexity, and driving force required of the camera module. As to claim 13, claim 3 of the ‘850 publication recites the 20, claim 20 of the ‘850 publication recites the features of instant claim 20 with the exception that the driving device has “an arc rail” and is “configured to drive the mounting base to rotate around a central axis of the arc rail along the arc rail” and that the electronic device includes a decoration ring and flange as claimed. However, as detailed above, Kim et al. discloses the arc rail features, and as detailed below in the rejection under 35 U.S.C. 103 in view of Kim et al., Park et al., and Lu et al., Park et al. and Lu et al. disclose the decoration ring and flange features. The Examiner submits that it would have been obvious to one of ordinary skill in the art to include the arc rail features in the invention of claim 20 for the reasons detailed above and would have been obvious to include the decoration and flange features in the invention of claim 20 for the same reasons it would have been obvious to include them in Kim’s module. 

Claim Objections
Claim 12 is objected to because of the following informalities: On line 2, “element” should be inserted after “light deflection.”




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0129197) – The Examiner has attached a translation of KR 10-2017-0143074, the application to which Kim et al. claims priority.
As to claim 1, Kim et al. teaches a camera module (Fig. 2, camera module “1000”), comprising: 
a casing (Fig. 2, cover “1030”) having a light inlet (Fig. 2, opening portion “103”; [0063]); 
a mounting base disposed in the casing (Fig. 3A, driving frame “1120”); 
a light deflection element (Fig. 3A, reflection module “1100”) fixed to the mounting base (Fig. 3A, mounting surface “1123”), and configured to deflect an incident light entering through the light inlet ([0070], lines 1-5); 
an image sensor (Fig. 3A, image sensor “1310”) arranged in the casing and configured to sense the deflected incident light ([0065]); and 
a driving device (Fig. 3A, driving holder “130”; [0073]; [0090]; and [0091]) having an arc rail (Fig. 3A and Fig. 5, guide rail “1130a”), and configured to drive the mounting base to rotate around a central axis of the arc rail along the arc rail ([0091], lines 7 and 8; {The Examiner interprets the central axis as the X-axis as viewed in Fig. 3A and described in para. [0091].}). 
2, Kim et al. teaches the camera module according to claim 1, wherein the mounting base comprises an arc surface (Fig. 4, guide rail accommodation portion “1120a”) arranged concentrically with the arc rail and fitted with the arc rail ([0094]). 
As to claim 3, Kim et al. teaches the camera module according to claim 1, wherein the central axis is perpendicular to a light incident direction of the light inlet and a light-sensing direction of the image sensor (Fig. 3A, X-axis parallel to the Y- and Z-axis). 
 As to claim 4, Kim et al. teaches the camera module according to claim 1, wherein the central axis is located outside the camera module (Fig. 3A; {The Examiner submits that the X-axis can be reasonably interpreted to extend to infinity in both directions and, thus, would be outside the camera module.}). 
As to claim 5, Kim et al. teaches the camera module according to claim 1, wherein the driving device is arranged on a bottom of the casing ([0073], lines 1-3). 
As to claim 6, Kim et al. teaches the camera module according to claim 1, wherein the driving device is configured to drive the mounting base to rotate in an electromagnetic manner ([0073]). 
As to claim 7, Kim et al. teaches the camera module according to claim 1, wherein the light deflection element comprises: 
a light incident surface adjacent to and facing the light inlet; 
a fixing surface away from the light inlet and opposite to the light incident surface; 
a reflecting surface connected to the light incident surface and the fixing surface, and arranged obliquely relative to the light incident surface; and 
a light exiting surface connected to the light incident surface and the fixing surface, and arranged opposite to the reflecting surface (see attached, marked-up version of Kim’s Fig. 3A). 
8, Kim et al. teaches the camera module according to claim 7, wherein the light incident surface is arranged parallel to the fixing surface (see attached, marked-up version of Kim’s Fig. 3A). 
As to claim 9, Kim et al. teaches the camera module according to claim 1, comprising: 
a movable element accommodated in the casing and disposed at a side of the image sensor (Fig. 3A, lens module “1200”; [0120], lines 1 and 2); 
a plurality of lenses fixed to the movable element (Fig. 3A; [0117]); and 
a driving mechanism connected to the casing and the movable element (Fig. 3B, second driving part “1240”), the driving mechanism being configured to drive the movable element to move along optical axes of the plurality of lenses ([0121]). 
As to claim 10, Kim et al. teaches the camera module according to claim 9, wherein the movable element has a tube shape (Fig. 4; {At least a portion of lens module “1200” is tubular.}), and the plurality of lenses are fixed in the movable element at intervals along an axial direction of the movable element (Fig. 3B). 
As to claim 11, Kim et al. teaches the camera module according to claim 9, wherein the movable element comprises two clips configured to clamp the plurality of lenses therebetween (Figs. 3A and 3B, two portions of lens holder “1220” depicted in Figs. 3A and 3B; [0117]). 
As to claim 12, Kim et al. teaches the camera module according to claim 9, wherein the movable element is arranged between the light deflection element and the image sensor (Figs. 3A and 3B). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0129197) in view of Park et al. (US 2015/0366110).
As to claim 13, Kim et al. teaches a camera assembly (Fig. 1, electronic device “1” with camera module “1000”), comprising: 
a camera module (Fig. 2, camera module “1000”) comprising: 
a casing (Fig. 2, cover “1030”) having a light inlet (Fig. 2, opening portion “103”; [0063]); 
a light deflection element (Fig. 3A, reflection module “1100”), a mounting base (Fig. 3A, driving frame “1120”) and an image sensor (Fig. 3A, image sensor “1310”) disposed in the casing (Fig. 3A), the light deflection element being fixed to the mounting base (Fig. 3A, mounting surface “1123”), and configured to deflect an incident light entering through the light inlet and send the deflected incident light to the image sensor ([0070], lines 1-5); and 
a driving device (Fig. 3A, driving holder “130”; [0073]; [0090]; and [0091]) having an arc rail (Fig. 3A and Fig. 5, guide rail “1130a”), and configured to drive the mounting base to rotate around a central axis of the arc rail along the arc rail ([0091], lines 7 and 8; {The Examiner interprets the central axis as the X-axis as viewed in Fig. 3A and described in para. [0091].}). 
Kim et al. in that it requires that the camera module include a decoration member arranged over the light inlet. However, in the same field of endeavor, Park et al. discloses a mobile device (Fig. 1, electronic device “100”) including a camera module (Fig. 2, camera housing “210”) attached to a decoration part (Fig. 2, decoration part “220”) including a portion that protrudes over (as to mean ‘above’ - https://dictionary.cambridge.org/us/dictionary/english/over) a light inlet of the camera module and casing of the mobile device (Fig. 4). In light of the teaching of Park et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to include a decoration part, like that of Park et al., at a similar position relative to the opening of the camera cover of Kim et al. such that it protrudes in a similar manner because decoration pieces for mobile devices improve the external appearance of the camera area and protect the camera module from dust and other particles.    

2.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0129197) in view of Park et al. (US 2015/0366110) and further in view of Lu et al. (US 2019/0239375)
As to claim 20, Kim et al. teaches an electronic device (Fig. 1, electronic device “1”), comprising: 
a housing having an outer surface and an inner surface (Fig. 1, housing of electronic device “1” with inherent inner and outer surfaces); and 
a camera assembly disposed to the housing (Figs. 1 and 2, camera module “1000”), the camera assembly comprising: 

a mounting base disposed in the casing (Fig. 3A, driving frame “1120”); 
a light deflection element (Fig. 3A, reflection module “1100”) fixed to the mounting base (Fig. 3A, mounting surface “1123”), and configured to deflect a light incident through the light inlet ([0070], lines 1-5); 
an image sensor arranged at a side of the light deflection element (Fig. 3A, image sensor “1310”) and configured to sense the defected light ([0065]); and 
a driving device (Fig. 3A, driving holder “130”; [0073]; [0090]; and [0091]) having an arc rail (Fig. 3A and Fig. 5, guide rail “1130a”), and configured to drive the mounting base to rotate around a central axis of the arc rail along the arc rail ([0091], lines 7 and 8; {The Examiner interprets the central axis as the X-axis as viewed in Fig. 3A and described in para. [0091].}).
	The claim differs from Kim et al. in that it requires that the camera assembly include a decoration ring arranged on the casing, penetrating the housing and protruding from the outer surface of the housing, and a flange extending from a bottom of the decoration ring in a direction running away from the decoration ring, and abutting against the inner surface of the housing.
	In the same field of endeavor, Park et al. discloses a mobile device (Fig. 1, electronic device “100”) including a camera module (Fig. 2, camera housing “210”) attached on a decoration part (Fig. 2, decoration part “220”). The decoration part protrudes out from a housing of the mobile device (Fig. 4, case “120”) and includes a flange portion located directly below an inner surface of the housing (Fig. 4, bottom surface “222”). Park et al., however, does not disclose that the flange portion abuts the inner surface. In the same field of endeavor, Lu et al. 

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Bachar et al. (US # 10,488,631), Seol et al. (US 2018/0239161), Yeon et al. (US 2018/0095293), Park et al. (US 2018/0224088), and Fiske (US 2017/0242225) disclose additional examples of an optical image stabilization system with a reflecting member that rotates on a rounded rail. Moon et al. (US 2014/0253799) discloses another example of a decoration member with a flange.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
3/10/2021